
	

114 HR 3995 IH: To authorize the President to award the Medal of Honor to Major Charles S. Kettles of the United States Army for acts of valor during the Vietnam War.
U.S. House of Representatives
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		V
		114th CONGRESS
		1st Session
		H. R. 3995
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2015
			Mrs. Dingell introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To authorize the President to award the Medal of Honor to Major Charles S. Kettles of the United
			 States Army for acts of valor during the Vietnam War.
	
	
		1.Authority for award of the medal of honor to Charles S. Kettles for acts of valor during the
			 Vietnam War
 (a)Waiver of time limitationsNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President may award the Medal of Honor under section 3741 of such title to Charles S. Kettles for the acts of valor during the Vietnam War described in subsection (b).
 (b)Acts of valor describedThe acts of valor referred to in subsection (a) are the actions of Charles S. Kettles during combat operations on May 15, 1967, while serving as Flight Commander, 176th Aviation Company, 14th Aviation Battalion, Task Force Oregon, Republic of Vietnam, for which he was previously awarded the Distinguished Service Cross.
			
